INSTRUMENT OF ASSIGNMENT, RESIGNATION, APPOINTMENT, ACCEPTANCE AND DESIGNATION


          This INSTRUMENT OF ASSIGNMENT, RESIGNATION, APPOINTMENT, ACCEPTANCE
AND DESIGNATION dated as of July 26, 2002 (this "Instrument"), is hereby entered
into among CREDIT LYONNAIS NEW YORK BRANCH, the New York Branch of a banking
institution organized under the laws of France ("Credit Lyonnais"), DRESDNER
BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, the New York and Grand Cayman
Branches of a banking institution organized under the laws of Germany
("Dresdner"; provided that any reference to Dresdner acting in its role as agent
under the Credit Agreement, as defined below, shall be a reference to Dresdner
Bank AG, New York Branch) and LSP-COTTAGE GROVE, L.P., a Delaware limited
partnership (the "Partnership").

          WHEREAS, Dresdner is a party to a certain Credit Agreement dated as of
May 1, 1995, as amended by Amendment No. 1 thereto dated as of December 31, 1995
and Amendment No. 2 thereto dated as of June 28, 2002 (as so amended, the
"Credit Agreement") among the Partnership, each of the lenders signatory thereto
(each individually, a "Lender" and collectively, the "Lenders") and Dresdner, as
successor Agent for the Lenders (in such capacity, together with its successors
in such capacity, the "Agent"), pursuant to which the Lenders have made
commitments to extend credit to the Partnership;

          WHEREAS, pursuant to and in accordance with Section 11.06 of the
Credit Agreement, Dresdner, as the sole Lender under the Credit Agreement,
wishes to sell, assign and transfer to Credit Lyonnais, and Credit Lyonnais
wishes to purchase and assume from Dresdner, all of Dresdner's outstanding
rights and commitments under the Credit Agreement on the terms and conditions of
this Instrument;

          WHEREAS, pursuant to and in accordance with Section 10.08 of the
Credit Agreement, Dresdner desires to resign as Agent under the Credit
Agreement, the Majority Lenders desire to appoint Credit Lyonnais as successor
Agent thereunder and Credit Lyonnais desires to accept such appointment; and

          WHEREAS, pursuant to and in accordance with the Credit Agreement, the
Lenders wish to designate Credit Lyonnais as Lead Lender under the Credit
Agreement.

          NOW THEREFORE, in consideration of the foregoing recitals, the
following mutual premises and covenants and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:

          Section 1.  Definitions.  Except as otherwise expressly provided
herein, all capitalized terms used but not defined herein have the respective
meanings given thereto in the Credit Agreement. In addition, as used herein, the
following terms have the following respective meanings:

           "Assigned Interest" shall mean all of the rights and obligations of
the Assignor under the Credit Agreement and the other Subject Documents in
respect of (i) all of Assignor's Working Capital Loan Commitment outstanding
under the Credit Agreement, (ii) all of Assignor's Letter of Credit Loan
Commitment outstanding under the Credit Agreement and (iii) all of Assignor's
Letter of Credit Commitment outstanding under the Credit Agreement, in each case
on and as of the Assignment Date as set out in Schedule I hereto, but excluding
(x) the rights of the Assignor arising under Sections 5 and 11.03 of the Credit
Agreement in respect of the period prior to the Assignment Date and (y) the
rights of the Assignor (as predecessor Agent) arising under Section 10.05 of the
Credit Agreement in respect of the period prior to the Assignment Date.

           "Assignee" shall mean Credit Lyonnais in its capacity as the
purchaser of the Assigned Interest.

           "Assignment Date" shall mean the first date on which each condition
to effectiveness set forth in Section 5 hereof shall have been satisfied.

           "Assignor" shall mean Dresdner in its capacity as the sole Lender
under the Credit Agreement.

           "Subject Documents" shall mean the Credit Agreement, each Note
payable to Assignor evidencing the Loans (or to evidence the Loans made pursuant
to the Commitments) assigned hereunder, the Letter of Credit Documents and each
Bond Collateral Document to which the Partnership is a party.

          Section 2.  Assignment.

          (a)   On the terms and conditions set forth herein, effective on and
as of the Assignment Date, Assignor hereby sells, assigns and transfers to
Assignee, and Assignee hereby purchases and assumes from Assignor, all of the
right, title and interest of Assignor in, to and under the Assigned Interest,
and Assignee hereby assumes all of the obligations of Assignor in respect of the
Assigned Interest. Such sale, assignment and transfer is without recourse and,
except as provided in this Instrument, without representation or warranty.

          (b)   Assignee agrees with Assignor (for the express benefit of
Dresdner and the Partnership) that Assignee will, from and after the Assignment
Date, be a Lender under the Credit Agreement and perform, observe and be bound
by all of the obligations applicable to a Lender under the Credit Agreement in
respect of the Assigned Interest. From and after the Assignment Date, (i)
Assignor shall be released from Assignor's obligations in respect of the
Assigned Interest and (ii) Assignee shall be entitled to all of Assignor's
rights, powers and privileges as a Lender under the Credit Agreement and the
other Subject Documents in respect of the Assigned Interest.

          Section 3.  Resignation by Dresdner as Agent; Appointment by Majority
Lenders of Successor Agent and Acceptance of Appointment as Agent by Credit
Lyonnais.

          (a)   Subject to the appointment and acceptance set forth in (b) below
and effective on and as of the Assignment Date immediately following the
consummation of the transactions contemplated in Section 2 above, Dresdner
hereby resigns as Agent.

          (b)   Effective on and as of the Assignment Date immediately following
the consummation of the transactions contemplated in Section 2 above, the
Majority Lenders hereby appoint Credit Lyonnais as successor Agent under the
Credit Agreement with all the rights, powers, duties and obligations heretofore
vested in Dresdner as Agent thereunder, and Credit Lyonnais hereby accepts such
appointment.

          Section 4.  Designation of Credit Lyonnais as Lead Lender.  Effective
on and as of the Assignment Date immediately following the consummation of the
transactions contemplated in Section 3 above, the Lenders hereby designate
Credit Lyonnais as Lead Lender under the Credit Agreement with all the rights,
powers, duties and obligations heretofore vested in Dresdner as Lead Lender
thereunder, and Credit Lyonnais hereby accepts such designation.

          Section 5.  Conditions to Effectiveness of Assignment.  The sale,
assignment and transfer contemplated pursuant to Section 2 above will become
effective upon the satisfaction of each of the following conditions:

          (a)   the execution and delivery of this Instrument by Dresdner,
Credit Lyonnais and the Partnership;

          (b)   the delivery by Credit Lyonnais to the Partnership of a duly
completed and executed Internal Revenue Service Form W-8ECI;

          (c)   Dresdner shall have returned its Notes to the Partnership for
cancellation;

          (d)   the Partnership shall have delivered to Credit Lyonnais duly
executed and appropriately completed Notes in the respective forms of Exhibit
A-1, A-2 and A-3 hereof;

          (e)   Credit Lyonnais shall have received from the Partnership the fee
referred to in that certain letter agreement dated as of July 26, 2002 between
Credit Lyonnais and the Partnership;

          (f)   the delivery by Credit Lyonnais to JPMorgan Chase Bank (formerly
known as The Chase Manhattan Bank (National Association)), as Collateral Agent,
of a duly executed designation letter in accordance with the terms of Section 14
of the Intercreditor Agreement;

          (g)   Dresdner shall have received from the Partnership all accrued
and unpaid Commitment Fees through the Assignment Date;

          (h)   counterparts of Amendment No. 3 to the Credit Agreement, in form
and substance satisfactory to Credit Lyonnais ("Amendment No. 3"), shall have
been duly executed and delivered by each of the Partnership, the Lenders and the
Agent;

          (i)   in relation to the Irrevocable Standby Letter of Credit
#1192-97, issued by Dresdner for the Partnership to the Power Purchaser,
pursuant to Section 2.03 of the Credit Agreement (the "Existing L/C"):




(i)

either (A) the Existing L/C shall have been surrendered by the Power Purchaser
and cancelled in accordance with its terms, as evidenced by the receipt by
Dresdner of a notice of surrender from the Power Purchaser to Dresdner,
substantially in the form of Exhibit 3 to the Existing L/C or (B) other
arrangements, acceptable to Dresdner, shall have been made to terminate the
Existing L/C; and

(ii)

Credit Lyonnais shall have received a notice from the Partnership pursuant to
Section 2.03(a) of the Credit Agreement requesting a Letter of Credit in
replacement of the Existing L/C;




          (j)   the Deposit Account Control Agreement, dated as of June 28,
2002, between the Partnership and Dresdner (the "Control Agreement"), and the
security interest granted pursuant to Section 3.3(A) thereof, shall have been
terminated or shall simultaneously on the Assignment Date be terminated in
accordance with the terms of the Control Agreement;

          (k)   Credit Lyonnais shall have received an Officer's Certificate of
the Partnership, dated as of the Assignment Date, certifying that:




(i)

the representations and warranties of the Partnership contained in Section 7 of
the Credit Agreement (as amended by Amendment No. 3), other than in the first
two sentences of Section 7.08 thereof, are true and correct on and as of such
date in all material respects as if made on and as of such date (or, if stated
to have been made solely as of an earlier date, were true and correct as of such
date);

(ii)

the representations and warranties of the Partnership contained in the first two
sentences of Section 7.08 of the Credit Agreement (as amended by Amendment No.
3) are, to the knowledge of the Partnership, true and correct on and as of such
date in all material respects as if made on and as of such date (or, if stated
to have been made solely as of an earlier date, were, to the knowledge of the
Partnership, true and correct as of such date);

(iii)

no Default has occurred and is continuing on such date;

(iv)

no Priority Payment Event has occurred and is continuing;

(v)

no Working Capital Loans or Letter of Credit Loans are outstanding; and

(vi)

since the Closing Date, no act, event or circumstance has occurred and is
continuing which has had or is reasonably expected to have a Material Adverse
Change (it being understood that any occurrence or non-occurrence of any act,
event or circumstance which is explicitly permitted under the Basic Documents or
the Equity Documents at the time of determination shall not be covered by this
clause (v)).




          (l)   Credit Lyonnais shall have received copies of all Project
Documents (including all amendments, supplements and other modifications
thereto), certified by an Officer's Certificate of the Partnership as true,
correct and complete and in full force and effect on and as of such date; and
all such documents shall be acceptable to Credit Lyonnais; and

          (m)   Credit Lyonnais shall have received legal opinions as reasonably
requested by Credit Lyonnais and in form and substance satisfactory to it and
such corporate and other documents and certificates as may be reasonably
requested by Credit Lyonnais.

          Section 6.  Payments; Allocations of Fees.  Dresdner and Credit
Lyonnais agree that (i) Assignor shall be entitled to any payment of fees with
respect to the Assigned Interest accruing prior to the Assignment Date, (ii)
Assignee shall be entitled to any payments of fees with respect to the Assigned
Interest accruing from and after the Assignment Date and (iii) the Agent shall
be authorized and instructed to allocate payments received by it in respect of
any such fees for account of Assignor and Assignee as provided in the foregoing
clauses. Each party hereto agrees that it will hold any fees or other amounts
that it may receive to which the other party hereto shall be entitled pursuant
to the preceding sentence for account of the other party and will pay, in like
money and funds, any such amounts that it may receive to the other party
promptly upon receipt.

          Section 7.  Representations and Warranties.

          (a)   Representations and Warranties of Dresdner. Dresdner represents
and warrants to Credit Lyonnais as follows:




(i)

it has full power and authority, and has taken all action necessary, to execute
and deliver this Instrument and to fulfill its obligations under, and consummate
the transactions contemplated by, this Instrument;

(ii)

the making and performance by it of this Instrument and all documents required
to be executed and delivered by it hereunder do not violate any law or
regulation of the jurisdiction of its organization or any other law or
regulation applicable to it;

(iii)

this Instrument has been duly executed and delivered by it and constitutes the
legal, valid and binding obligation of Dresdner, enforceable against it in
accordance with its terms;

(iv)

all approvals and authorizations of, all filings with and all actions by any
governmental or other administrative or judicial authority necessary for the
validity or enforceability of its obligations under this Instrument have been
obtained; and

(v)

Dresdner has good title to, and is the sole legal and beneficial owner of, the
Assigned Interest, free and clear of all liens, security interests, claims,
participation or other charges or encumbrances of any nature whatsoever.




          (b)   Representations and Warranties of Credit Lyonnais. Credit
Lyonnais represents and warrants to Dresdner as follows:




(i)

Credit Lyonnais has full power and authority, and has taken all action
necessary, to execute and deliver this Instrument and to fulfill its obligations
under, and consummate the transactions contemplated by, this Instrument;

(ii)

the making and performance by Credit Lyonnais of this Instrument and all
documents required to be executed and delivered by Credit Lyonnais hereunder do
not violate any law or regulation of the jurisdiction of its organization or any
other law or regulation applicable to Credit Lyonnais;

(iii)

this Instrument has been duly executed and delivered by Credit Lyonnais and
constitutes the legal, valid and binding obligation of Credit Lyonnais,
enforceable against Credit Lyonnais in accordance with its terms;

(iv)

all approvals and authorizations of, all filings with and all actions by any
governmental or other administrative or judicial authority necessary for the
validity or enforceability of the obligations of Credit Lyonnais under this
Instrument have been obtained; and

(v)

Credit Lyonnais has fully reviewed the terms of the Credit Agreement and the
other Subject Documents provided by Dresdner and based on such information as
Credit Lyonnais has deemed appropriate, has independently made its own credit
analysis and decision to enter into this Instrument.




          (c)   Representations and Warranties of the Partnership. The
Partnership represents and warrants to Dresdner and Credit Lyonnais as follows:




(i)

The Partnership has full power and authority, and has taken all action
necessary, to execute and deliver this Instrument and to fulfill its obligations
under, and consummate the transactions contemplated by, this Instrument

(ii)

the making and performance by the Partnership of this Instrument and all
documents required to be executed and delivered by the Partnership hereunder do
not and will not violate any law or regulation of the jurisdiction of its
organization or any other law or regulation applicable to the Partnership;

(iii)

this Instrument has been duly executed and delivered by the Partnership and
constitutes the legal, valid and binding obligation of the Partnership,
enforceable against the Partnership in accordance with its terms;

(iv)

all approvals and authorizations of, all filings with and all actions by any
governmental or other administrative or judicial authority necessary for the
validity or enforceability of the obligations of the Partnership under this
Instrument have been obtained; and

(v)

no statement made, or other information furnished, by the Partnership and
delivered by the Partnership to Credit Lyonnais, in connection with the
negotiation of this Instrument or Amendment No. 3 or delivered hereunder or
thereunder (excluding statements made, or other information furnished, by third
parties and any projections or assumptions (other than those provided by or on
behalf of the Partnership) set forth therein) contains (unless disclosed in
writing to the Credit Lyonnais prior to the Assignment Date) any untrue
statement of a material fact or omits to state (as of the date made or
furnished) any material fact necessary to make the statements herein or therein
not misleading in light of the circumstances under which they were made;
provided that, with respect to projected financial information and the related
assumptions with respect thereto, the Partnership represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.




          Section 8.  Expenses.  The Partnership agrees to pay and reimburse
Dresdner and Credit Lyonnais for all their reasonable costs and out-of-pocket
expenses incurred in connection with the preparation and delivery of this
Instrument and any arrangements for the provision of indemnity in favor of
Dresdner in connection with actions taken pursuant Section 5(i)(i) hereof
(whether or not such indemnity was ultimately provided), including, without
limitation, the reasonable fees and disbursements of counsel to Dresdner and
Credit Lyonnais.

          Section 9.  Miscellaneous.

          (a)   Successors and Assigns.  This Instrument shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

          (b)   Captions.  The captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Instrument.

          (c)   Counterparts.  This Instrument may be executed in any number of
counterparts, each of which shall be identical and all of which, taken together,
shall constitute one and the same instrument, and each of the parties hereto may
execute this Instrument by signing any such counterpart.

          (d)   Governing Law.  THIS INSTRUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY (INCLUDING ITS
APPELLATE DIVISION), AND OF ANY OTHER APPELLATE COURT IN THE STATE OF NEW YORK,
FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
INSTRUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

          (e)  Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS INSTRUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

          (f)  Severability.  In case any provision in this Instrument shall be
held invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

          IN WITNESS WHEREOF, the parties hereto have caused this Instrument to
be executed and delivered as of the date first above written.




DRESDNER BANK AG, NEW YORK AND
   GRAND CAYMAN BRANCHES, as Assignor

By:            /s/  FRED THURSTON                           
           Name:  Fred Thurston
           Title:    Vice President

By:            /s/  GILL C. SCHOR                           
           Name:  Gill C. Schor
           Title:    Associate








DRESDNER BANK AG, NEW YORK BRANCH
   as resigning Agent

By:            /s/  FRED THURSTON                           
           Name:  Fred Thurston
           Title:    Vice President

By:            /s/  GILL C. SCHOR                           
           Name:  Gill C. Schor
           Title:    Associate








CREDIT LYONNAIS NEW YORK BRANCH,
   as Assignee and successor Agent

By:            /s/  NINA S. ESHOO                           
           Name:  Nina S. Eshoo
           Title:    First Vice President








LSP-WHITEWATER LIMITED PARTNERSHIP

By     LSP-WHITEWATER I, INC.,
             as general partner



By:            /s/  JOHN W. O'CONNOR                   
           Name:  John W. O'Connor
           Title:    Vice President - Finance
                         Treasurer







SCHEDULE I
to Instrument

Assigned Interest

Name of Assignor

Working Capital
Loan Commitment Assigned

Letter of Credit
Loan Commitment Assigned

Letter of Credit
Commitment Assigned

       

Dresdner Bank AG, New York and Grand Cayman Branches

$3,000,000

$5,500,000

$5,500,000

Exhibit A-1 to
Instrument

LETTER OF CREDIT LOAN NOTE

$5,500,000                                                                                                                    July
26, 2002


          FOR VALUE RECEIVED, LSP-COTTAGE GROVE, L.P., a limited partnership
duly organized and validly existing under the laws of the State of Delaware (the
"Company"), hereby promises to pay to CREDIT LYONNAIS NEW YORK BRANCH (the
"Lender"), for account of its respective Applicable Lending Office provided for
by the Credit Agreement referred to below, or order, at the principal office of
Credit Lyonnais New York Branch at 1301 Avenue of the Americas, New York, New
York 10019, the principal sum of FIVE MILLION FIVE HUNDRED THOUSAND AND 00/100
DOLLARS (or such lesser amount as shall equal the aggregate unpaid principal
amount of the Letter of Credit Loans made by the Lender to the Company under the
Credit Agreement), in lawful money of the United States and in immediately
available funds, on the dates provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Letter of Credit Loan, at
such office, in like money and funds, for the period commencing on the date of
such Letter of Credit Loan until such Letter of Credit Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

          The Lender is hereby authorized by the Company to endorse on the
schedule attached to this Note (or any continuation thereof) the amount of, and
the duration of each Interest Period (if applicable) for, each Letter of Credit
Loan made by the Lender to the Company under the Credit Agreement, the date such
Letter of Credit Loan is made or (if applicable) Converted from a Letter of
Credit Loan of one Type to a Letter of Credit Loan of another Type and the
amount of each payment or prepayment of principal of such Letter of Credit Loan
received by the Lender; provided that any failure by the Lender to make any such
endorsement or any error therein shall not affect the obligations of the Company
hereunder or under the Credit Agreement in respect of such Letter of Credit
Loans.

          This Note is one of the Letter of Credit Loan Notes referred to in the
Credit Agreement dated as of May 1, 1995 (as amended, modified and supplemented
and in effect from time to time, the "Credit Agreement") among the Company, the
lenders that are or may become a party thereto, including the Lender
(collectively, the "Lenders") and Credit Lyonnais New York Branch, the New York
Branch of a banking institution organized under the laws of France, as agent for
the Lenders, and evidences Letter of Credit Loans made by the Lender thereunder.
The principal of and interest on this Note is secured by certain Bond Collateral
Documents. Terms defined in the Credit Agreement are used herein as defined
therein.

          Upon the occurrence of an Event of Default, the principal hereof and
accrued interest hereon shall become, or may be declared to be, forthwith due
and payable in the manner, upon the terms and conditions and with the effect
provided in the Credit Agreement.

          The Company may at its option prepay, or may be required to prepay,
all or any part of the principal of this Note before maturity upon the terms
provided in the Credit Agreement.

          Recourse under this Note is limited in accordance with Section 11.09
of the Credit Agreement.

          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.






LSP-COTTAGE GROVE, L.P.

By     LSP-COTTAGE GROVE, INC.,
             as general partner



By:                                              
           Name:  
           Title:    
                      




SCHEDULE TO
LETTER OF CREDIT LOAN NOTE

This Note evidences Letter of Credit Loans under the within described Credit
Agreement, in the principal amount and on the dates set forth below, subject to
the payments or prepayments of principal set forth below:

Date Made

Principal Amount of
Letter of Credit Loan

Principal Amount Paid or Prepaid

Balance
Outstanding

       

Exhibit A-2 to
Instrument


WORKING CAPITAL NOTE

$3,000,000                                                                                                                    July
26, 2002


          FOR VALUE RECEIVED, LSP-COTTAGE GROVE, L.P., a limited partnership
duly organized and validly existing under the laws of the State of Delaware (the
"Company"), hereby promises to pay to CREDIT LYONNAIS NEW YORK BRANCH, for
account of its respective Applicable Lending Offices provided for by the Credit
Agreement referred to below, or order, at the principal office of Credit
Lyonnais New York Branch at 1301 Avenue of the Americas, New York, New York
10019, the principal sum of THREE MILLION AND 00/100 DOLLARS (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Working
Capital Loans made by the Lender to the Company under the Credit Agreement), in
lawful money of the United States and in immediately available funds, on the
Credit Termination Date, and to pay interest on the unpaid principal amount of
each such Working Capital Loan, at such office, in like money and funds, for the
period commencing on the date of such Working Capital Loan until such Working
Capital Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

          The Lender is hereby authorized by the Company to endorse on the
schedule attached to this Note (or any continuation thereof) the amount of each
Working Capital Loan made by the Lender to the Company under the Credit
Agreement, the date such Working Capital Loan is made and the amount of each
payment or prepayment of principal of such Working Capital Loan received by the
Lender; provided that any failure by the Lender to make any such endorsement or
any error therein shall not affect the obligations of the Company hereunder or
under the Credit Agreement in respect of such Working Capital Loans.

          This Note is one of the Working Capital Notes referred to in the
Credit Agreement dated as of May 1, 1995 (as amended, modified and supplemented
and in effect from time to time, the "Credit Agreement") among the Company, the
lenders that are or may become a party thereto, including the Lender
(collectively, the "Lenders") and Credit Lyonnais New York Branch, the New York
Branch of a banking institution organized under the laws of France, as agent for
the Lenders, and evidences Working Capital Loans made by the Lender thereunder.
The principal of and interest on this Note is secured by certain Bond Collateral
Documents. Terms defined in the Credit Agreement are used herein as defined
therein.

          Upon the occurrence of an Event of Default, the principal hereof and
accrued interest hereon shall become, or may be declared to be, forthwith due
and payable in the manner, upon the terms and conditions and with the effect
provided in the Credit Agreement.

          The Company may at its option prepay, or may be required to prepay,
all or any part of the principal of this Note before maturity upon the terms
provided in the Credit Agreement.

          Recourse under this Note is limited in accordance with Section 11.09
of the Credit Agreement.



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.






LSP-COTTAGE GROVE, L.P.

By     LSP-COTTAGE GROVE, INC.,
             as general partner



By:                                              
           Name:  
           Title:    
                      






SCHEDULE TO
WORKING CAPITAL NOTE

          This Note evidences Working Capital Loans made under the within
described Credit Agreement, in the principal amount and on the dates set forth
below, subject to the payments or prepayments of principal set forth below:

Date Made or Converted

Principal of Working Capital Loan

Principal Amount Paid or Prepaid

Balance
Outstanding

       

Exhibit A-3 to
Instrument


LETTER OF CREDIT NOTE


$5,500,000                                                                                                                    July
26, 2002

          FOR VALUE RECEIVED, LSP-COTTAGE GROVE, L.P., a limited partnership
duly organized and validly existing under the laws of the State of Delaware (the
"Company"), hereby promises to pay to CREDIT LYONNAIS NEW YORK BRANCH (the
"Issuing Bank"), for account of its respective Applicable Lending Office
provided for by the Credit Agreement referred to below, or order, at the
principal office of Credit Lyonnais New York Branch at 1301 Avenue of the
Americas, New York, New York 10019, the principal sum of FIVE MILLION FIVE
HUNDRED THOUSAND AND 00/100 DOLLARS (or such lesser amount as shall equal the
aggregate unpaid amount of Reimbursement Obligations), in lawful money of the
United States and in immediately available funds, upon demand or, in the absence
of such demand, on the Credit Termination Date, and to pay interest on the
unpaid Reimbursement Obligations, at such office, in like money and funds, for
the period commencing on the date hereof until such Reimbursement Obligations
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement.

          The Issuing Bank is hereby authorized by the Company to endorse on the
schedule attached to this Note (or any continuation thereof) the amount of each
Reimbursement Obligation, the date such Reimbursement Obligation arose and the
amount of each payment or prepayment of principal of such Reimbursement
Obligation received by the Issuing Bank; provided that any failure by the
Issuing Bank to make any such endorsement or any error therein shall not affect
the obligations of the Company hereunder or under the Credit Agreement in
respect of such Reimbursement Obligation.

          This Note is the Letter of Credit Note referred to in the Credit
Agreement dated as of May 1, 1995 (as amended, modified and supplemented and in
effect from time to time, the "Credit Agreement") among the Company, the lenders
that are or may become a party thereto, including the Issuing Bank
(collectively, the "Lenders") and Credit Lyonnais New York Branch, the New York
Branch of a banking institution organized under the laws of France, as agent for
the Lenders, and evidences Reimbursement Obligations thereunder. The principal
of and interest on this Note is secured by certain Bond Collateral Documents.
Terms defined in the Credit Agreement are used herein as defined therein.

          Upon the occurrence of an Event of Default, the principal hereof and
accrued interest hereon shall become, or may be declared to be, forthwith due
and payable in the manner, upon the terms and conditions and with the effect
provided in the Credit Agreement.

          The Company may at its option prepay, or may be required to prepay,
all or any part of the principal of this Note before maturity upon the terms
provided in the Credit Agreement.

          Recourse under this Note is limited in accordance with Section 11.09
of the Credit Agreement.

          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.





LSP-COTTAGE GROVE, L.P.

By     LSP-COTTAGE GROVE, INC.,
             as general partner



By:                                              
           Name:  
           Title:    
                      







SCHEDULE TO
LETTER OF CREDIT NOTE


          This Note evidences Reimbursement Obligations under the within
described Credit Agreement, in the principal amount and on the dates set forth
below, subject to the payments or prepayments of principal set forth below:

Date Made

Principal Amount of
Reimbursement Obligation

Principal Amount Paid or Prepaid

Balance
Outstanding

       